Citation Nr: 0509213	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  96-39 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the cervical spine, including as secondary to 
the service-connected residuals of shell fragment wounds to 
the right shoulder involving Muscle Group III (Major).  

2.  Entitlement to an increased rating for residuals of shell 
fragment wounds to the right shoulder involving Muscle Group 
III, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Clark C. Evans, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO denied entitlement to service connection for 
degenerative arthritis of the cervical spine, including as 
secondary to the service-connected residuals of shell 
fragment wounds to the right shoulder involving Muscle Group 
III; an increased rating for residuals of shell fragment 
wounds to the right shoulder involving Muscle Group III; and 
a total disability rating for compensation purposes based on 
individual unemployability (TDIU).  

In January 1998 the Board remanded the claim to the RO for 
further development and adjudicative action.  

In a July 2002 decision the Board denied the claims.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (CAVC).  In June 2003, 
the parties filed a joint motion for a partial remand.  The 
veteran specifically declined to pursue an appeal with 
respect to the denial of entitlement to a TDIU.  With respect 
to the remaining two issues, the parties agreed that a remand 
was necessary to comply with the provisions of 38 USC § 5103 
(a), as amended by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCCA).  




In June 2003, the CAVC granted the parties' joint motion, 
vacated the Board's July 2002 decision on the issues of 
entitlement to service connection for degenerative arthritis 
of the cervical spine, including as secondary to the service-
connected residuals of shell fragment wounds to the right 
shoulder involving Muscle Group III, and an increased rating 
for residuals of shell fragment wounds to the right shoulder 
involving Muscle Group III, and remanded the case to the 
Board.

In March 2004, the Board remanded the case to the RO for 
further development consistent with the VCAA, and 
adjudicative action.  

In July 2004 the RO affirmed the determinations previously 
entered.

The case has been returned to the Board for further appellate 
review.  

In a November 2003 statement, the veteran's attorney raised 
the issue of entitlement to service connection for 
degenerative joint disease of the right shoulder, including 
as secondary to the service-connected residuals of shell 
fragment wounds to the right shoulder involving Muscle Group 
III.  As this issue has been neither procedurally prepared 
nor certified for appellate review, the Board is referring it 
to the RO for appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran's statements that he injured his cervical 
spine when he sustained shell fragment wounds to the right 
shoulder in service are consistent with the circumstances of 
his military service.  



3.  The veteran's currently diagnosed degenerative arthritis 
of the cervical spine was not manifest disabling to a 
compensable degree during the first post service year, but 
initially reported many years after service.  

4.  The competent and probative medical evidence of record 
establishes that degenerative arthritis of the cervical spine 
has not been linked to service on any basis, nor causally to 
service-connected residuals of shell fragment wounds to the 
right shoulder involving Muscle Group III.  

5.  Residuals of shell fragment wounds to the right shoulder 
involving Muscle Group III are manifested by retained 
metallic fragments and minimal muscle impairment.  


CONCLUSIONS OF LAW

1.  Degenerative arthritis of the cervical spine was not 
incurred in or aggravated by active service, may not be 
presumed to be incurred in or aggravated by active service, 
and is not proximately due to, the result of, or aggravated 
by residuals of shell fragment wounds to the right shoulder 
involving Muscle Group III.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309(a), 3.310(a) (2004); Allen v. Brown, 7 
Vet. App. 439 (1995).  

2.  The criteria for an evaluation in excess of 20 percent 
for residuals of shell fragment wounds to the right shoulder 
involving Muscle Group III have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.56, 4.73, Diagnostic Code 5303 (1997); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 5303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  

In this regard, VA will inform a claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain.  VA will also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in March 2004 apprised the veteran of the 
information and evidence necessary to substantiate his 
claims.  Such correspondence also apprised him as to which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also advised to send any 
evidence in his possession, pertinent to the appeal, to VA.  

As such, the Board finds that the correspondence satisfied 
VA's duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the CAVC held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
veteran's claim was initially adjudicated before the VCAA was 
enacted, and the notice letter was not sent until March 2004.  

Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the CAVC did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in March 2004 was 
not given prior to the first AOJ adjudication of the claims, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-04.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In this case, because each of the 
four content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his VA outpatient 
treatment and examination reports, and his private treatment 
and examination reports.  He has not identified any pertinent 
evidence that has not been obtained that is necessary to the 
adjudication of the claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.  


Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider his claims.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  


Service Connection

Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Where a veteran served 90 days or more, and osteoarthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004); Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  

The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Factual Background

The veteran's service medical records do not document the 
infliction of a shell fragment injury to the neck or any 
other part of the body.  However, his record of service (DD-
214) shows that in December 1951, he sustained shell fragment 
wounds to the right shoulder, right arm, and right side of 
the face.  Although the document does not identify the neck 
as an area of the body that sustained an injury, the wounds 
he did sustain were incurred during combat action with the 
enemy.  Hence, the veteran's reports of a neck injury in 
service may be accepted as they are consistent with the 
circumstances, conditions, and hardships of his service.  See 
38 U.S.C.A. § 1154 (West 2002).

Upon VA examination in May 1995, the veteran gave a history 
that he noted pain the region of his neck for the past three 
to four months.  The discomfort was aggravated by using his 
shoulder.  Clinical evaluation revealed a very small 
subcutaneous nodule measuring approximately two millimeters 
in diameter, at the level of C5, consistent with a piece of 
shrapnel.  There was no tenderness to palpation in the area, 
and range of motion of the cervical spine was within normal 
limits.  X-rays revealed small metallic fragments in the 
neck, and anterior spurring from C-2 to C-6.  The impression 
was probable degenerative disease of the cervical spine.  The 
examiner commented that the veteran's present neck problems 
were the result of degenerative disease rather than a direct 
result of the shrapnel wounds he sustained in service.  

In a May 1996 letter, WAD (initials), MD remarked that the 
veteran suffered from chronic neck pain, and that he had been 
diagnosed with degenerative joint disease secondary to the 
shrapnel in his right shoulder.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1996.  He testified that he still 
had shell fragments from wounds to his right shoulder and 
neck, and that his neck started bothering him a couple of 
years ago.  

Upon VA examination in April 1998, the veteran gave a history 
of sustaining a shell fragment wound to the right shoulder in 
Korea in December 1951.  He was hospitalized for 21 days and 
then returned to duty.  He complained of neck stiffness on a 
cold day, and of difficulty turning his head.  There was a 
small firm body close to a small circular, well-healed scar, 
on the posterior area of the neck.  Range of motion was 
extension to 55 degrees; forward flexion to 65 degrees; right 
and left inclination to 40 degrees; and right and left 
rotation to 55 degrees.  The ranges of motion were thought to 
be complete.  

There was pain at the extreme range of inclination to the 
right and rotation to the right, referred to the subcutaneous 
metallic particle.  X-rays showed calcification on the 
anterior longitudinal ligament opposite C2, C3, C4, C5 and 
C6.  There was spur formation on the anterior edges of C6 and 
C3.  Oblique views did not show any foraminal encroachment.  
The impression was degenerative arthritis of the cervical 
spine, interspinous ligament calcification.  The examiner 
noted that he had reviewed the veteran's claims file and 
opined that the degenerative changes in the veteran's neck 
were not related to the service-connected shrapnel fragment 
wound residuals.  

In a November 2003 letter, OK, MD, noted that the veteran 
sustained a severe right shoulder shrapnel injury that 
required nearly 21 days in the hospital, for irrigation and 
debridement of the shoulder, as well as treatment with 
antibiotics.  He noted that he had reviewed the veteran's 
complete claims folder and all the pertinent portions 
concerning his disability claim.  He opined that it was just 
as likely as not that the veteran's cervical degenerative 
joint disease can be etiologically related to his war-time 
injury.  He remarked "[a]s you know, any type of trauma to 
[the] shoulder or neck can cause degenerative changes in the 
future."  In the attached clinic notes, Dr. OK noted that 
the veteran had given a history of requiring operative 
intervention after his shrapnel wound and that he was given 
600,000 units of penicillin per day.  


Upon VA examination in June 2004, the veteran reported 
soreness when he moved his neck.  The examiner noted that 
there was no evidence that the shrapnel injured the bones or 
joints of the neck.  The diagnosis was suspected degenerative 
arthritis of the cervical spine.  The claims file was 
reviewed by the examiner, and he opined that, considering the 
location and nature of his wounds, and the depth of the 
shrapnel, the veteran's service incident did not cause 
injuries to the underlying joint or spine.  


Analysis

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim for service connection for 
degenerative arthritis of the cervical spine, including as 
secondary to the service-connected residuals of shell 
fragment wounds to the right shoulder involving Muscle Group 
III.  As noted above, the Board has accepted the veteran's 
assertions that he sustained some type of injury to his neck 
while serving in combat in Korea.  

However, the most probative evidence shows that he did not 
develop a chronic neck disability, including degenerative 
arthritis, as a result of the shell fragment wound injury and 
it is not proximately due to that service-connected 
disability.  

The medical evidence in support of the veteran's claim 
includes a statement from Dr. WAD that the veteran had been 
diagnosed with degenerative joint disease as secondary to the 
shrapnel in his right shoulder.  However, this statement was 
based solely on the veteran's reported history and not a 
review of his claims folder.  

In Swann v. Brown, 5 Vet. App. 177, 180 (1993), the CAVC held 
that, without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  

As such, Dr. WAD's statement is of limited probative value.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

The veteran has also submitted a statement from Dr. OK, who 
opined that it was just as likely as not that the veteran's 
cervical degenerative joint disease can be etiologically 
related to his war-time injury.  Dr. OK reported that he had 
reviewed the veteran's "complete V.A. claims file and all 
the pertinent portions concerning his disability claim."  
However, Dr. OK's documentary history does not comport with 
that found in the veteran's service medical records.  

For instance, Dr. OK reported that the veteran had been 
hospitalized for 21 days, that the wound required debridement 
and irrigation, and that he required the use of antibiotics.  
However, none of those facts is included in the veteran's 
service medical records.  As noted above, there are no 
records pertaining to the veteran's treatment for his 
shrapnel wounds in service.  There is only an indication in 
his record of service (DD-214) that he sustained the injury 
in Korea in 1951.  

It is unknown how long he remained hospitalized or how the 
wounds were treated.  Moreover, it is unknown how much 
penicillin the veteran received during his treatment.  Based 
on these factual discrepancies, the Board finds that Dr. OK's 
statement must have been based on the veteran's statements, 
rather than a review of the file.  Consequently, his opinion 
is also of little probative value.   

In contrast, two VA examiners opined that it was unlikely 
that the veteran's degenerative arthritis of the cervical 
spine was related to his military service, including his 
service-connected disability.  In April 1998, the examiner 
stated that the degenerative changes in the veteran's 
cervical spine were not related to the service-connected 
shrapnel fragment wound residual.  In June 2004, the examiner 
noted that the location and nature of the wounds, as well as 
the depth of the shrapnel would not have likely caused injury 
to the spine.  

The Board finds that these opinions are more probative 
because they were based on a full review of the veteran's 
claims file.  See Winsett, Bloom, supra; see also, Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches. . . .  
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").  

The Board also observes that the record is void of post-
service clinical evidence showing that the veteran sought 
treatment for a neck disability shortly after he was 
discharged from military service.  At his initial VA 
examination in May 1953, he did not report any neck problems 
from the in-service injury.  In fact, he first reported 
symptoms of neck problems in 1995, more than 40 years after 
he was released from active duty.  

Although the veteran is competent to report that he 
experienced pain in his joints from the time of his discharge 
from service, he is not competent to state that the pain was 
due to arthritis.  Hence, absent any medical reports showing 
continuity of symptomatology, the Board finds that the record 
is insufficient to support a grant of service connection 
based on 38 C.F.R. § 3.303(b).  Additionally, there is no X-
ray evidence that arthritis of the cervical spine was 
manifest within one year of his discharge from service, 
muchless disabling to a compensable degree.  Hence, 
presumptive service connection for arthritis of the cervical 
spine pursuant to 38 C.F.R. § 3.309(a) is also not warranted.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed degenerative arthritis of the 
cervical spine is related to his military service, including 
the shrapnel injury he sustained in Korea, the Board notes 
that his opinion is not probative on the issue.  


Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu, supra.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinions of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for degenerative arthritis of 
the cervical spine must be denied.  See Gilbert, supra.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for degenerative arthritis of the cervical spine, 
including as secondary to the service-connected residuals of 
shell fragment wounds to the right shoulder involving Muscle 
Group III.  Accordingly, there is not an approximate balance 
of positive and negative evidence to which the benefit-of-
the-doubt standard applies.  Hence, the appeal is denied.  
See Gilbert, supra.  


Increased Rating

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2 (2004).  

These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 (2004) allows for consideration of 
functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion 
measurements.  Furthermore, consideration should also be 
given to weakened movement, excess fatigability and 
incoordination.  38 C.F.R. § 4.45 (2004); DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.  

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

The CAVC has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59 (2004).

If a claimant is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

In the course of this appeal, regulatory changes were made to 
the schedular criteria for evaluating muscle injuries.  See 
62 Fed. Reg. 30235 (1997).  Where the law or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

Prior to the revision, the regulations in effect provided 
that, in rating injuries of the musculoskeletal system, 
attention is first given to the deeper structures injured 
(bones, joints, and nerves).  "A through and through injury, 
with muscle damage, is at least a moderate injury for each 
group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
"compound comminuted fracture and definite muscle or tendon 
damage from the missile."  However, the regulations 
recognize that there are locations, as in the wrist or over 
the tibia, where muscle damage might be minimal or damage to 
tendons might be repaired by suture; in such cases, the 
requirements for a severe rating are not necessarily met.  38 
C.F.R. § 4.72 (1997).  

Muscle wounds specifically due to gunshot or other trauma are 
considered slight if the injury is a simple wound, without 
debridement, infection, or effects of laceration, and where 
the objective findings include a minimum scar, slight, if any 
evidence of fascial defect or of atrophy or of impaired 
tonus, and no significant impairment of function and no 
retained metallic fragments.  

Residuals are considered moderate if the wound is through and 
through, but with a relatively short track and an absence of 
residuals of debridement or prolonged infection.  In order to 
warrant a moderate rating, there should be consistent 
complaints of the cardinal symptoms of muscle wounds, 
particularly fatigue pain after use.  Objective findings 
should include a relatively small scar with signs of moderate 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests.  38 C.F.R. § 4.56(b) (1997).

In order to be characterized as moderately severe, a muscle 
injury should be through and through with debridement or 
prolonged infection or with sloughing off of soft parts and 
intermuscular cicatrization.  Service records should show 
hospitalization for a prolonged period in service for a wound 
of severe grade, and evidence of unemployability as a result 
of inability to keep up with work should be considered.  
Objective findings should include a relatively large 
entrance, and if present, exit scar, so situated as to 
indicate the track of a missile through important muscle 
groups, moderate muscle loss, and tests of strength producing 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (1997).  

The revised rating criteria for muscle injuries are similar 
in content, if not organization, to the criteria in effect 
prior to the revisions.  For instance, a through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  An open 
comminuted fracture with muscle or tendon damage will be 
treated as a severe injury of the muscle groups involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  38 
C.F.R. § 4.56(a), (b) (2004).  

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
weakness, fatigue-pain, or impairment of coordination and 
uncertainty of movement.  

Objective findings of a slight disability include a minimal 
scar, no evidence of fascial defect, atrophy, or impaired 
tonus, and no impairment of function or retained metallic 
fragments.  Moderate disability of a muscle anticipates a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
consistent with a moderate disability would include 
complaints of one or more of the cardinal signs and symptoms, 
particularly lowered threshold of fatigue after average use.  
Objective findings include some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue.  38 C.F.R. § 4.56(c), (d) 
(2004).  

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement.  
Objective findings should include entrance and exit scars 
indicating a track of a missile through one or more muscle 
groups.  Objective findings should also include indications 
on deep palpation of loss of deep fascia, muscle substance, 
or normal firm resistance of muscles compared with sound 
side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment.  
38 C.F.R. § 4.56(d) (2004).

The veteran is right-hand dominant.  His residuals of 
shrapnel wounds to the right shoulder, Muscle Group III, are 
currently evaluated as 20 percent disabling under diagnostic 
code 5303.  Under both the old and new criteria, moderate 
injury to Muscle Group III of the major arm is assigned a 20 
percent rating; moderately severe injury warrants a 30 
percent rating; and severe injury warrants a 40 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5303 (1997) and 
(2004).  


Factual Background

Although service medical records do not document the injury 
in question, a VA examination in May 1953 revealed numerous 
small barely perceptible scars on the anterior and posterior 
surface of the right shoulder.  The scars were nonadherent 
and not tender.  There was mild muscle damage to the right 
deltoid and trapezius.  The right shoulder motions were 
complete, with pain only in the extreme motions; there was 
some weakness of the shoulder movements.  X-ray examination 
of the right shoulder revealed multiple small tiny metallic 
bodies in the soft tissue.  The diagnosis was residuals of 
shrapnel wounds of the right shoulder.  

The veteran was afforded a VA examination in May 1995, during 
which he complained of pain associated with raising or 
extending the arm.  Examination of the right shoulder 
revealed a three to four millimeter scar.  The right shoulder 
manifested limitation of abduction to approximately 75 
degrees.  The veteran was able to forward extend the arm to 
approximately the same level, although he had very 
significant difficulty in placing the hand behind the back.  
Dynametric studies revealed compression to 60 pounds on the 
right as opposed to 45 pounds on the left.  

X-ray examination, which revealed metallic fragments around 
the right shoulder, also revealed degenerative changes at the 
acromioclavicular joint with minimal inferior spurring, as 
well as minimal spurring of glenohumeral joint.  The 
examiner's impressions included residuals of shrapnel wounds 
to the right shoulder and probable degenerative disease of 
the right shoulder.  The examiner indicated that the 
veteran's difficulties in the shoulder were the result 
degenerative disease of the shoulder rather than shrapnel 
wounds.

In a May 1995 letter, Dr. WAD remarked that he had been 
treating the veteran since July 1994 for severe shoulder pain 
and that the veteran suffered from degenerative joint disease 
of the right shoulder.  

A May 1996 letter from Dr. WAD indicated that the veteran had 
been diagnosed with degenerative joint disease secondary to 
shrapnel wounds received in the Korean War.  

The letter further noted that the veteran experiences 
neuritis and burning in the right hand, is unable to shift 
gears in his truck as a result of pain, cannot abduct his 
right arm more than 80 degrees, and is unable to comb his 
hair.  

During his RO hearing in May 1996, the veteran reported that 
he experienced pain in the area of his right shoulder and 
that as a result he was unable to drive trucks.  

VA outpatient records reflect treatment for right shoulder 
and reflect the presence of arthritis of the right shoulder 
and arm.  

VA examination in April 1998 revealed muscle bulk and 
definition of the upper extremities, as well as well 
developed musculature about both shoulders.  Examination also 
revealed two areas of scarring, anterior to which was a 
metallic body in the subcutaneous tissues.  The veteran 
demonstrated external rotation of the right shoulder to 75 
degrees, internal rotation to 80 degrees, forward flexion 
from 0 to 90 degrees, posterior flexion from 0 to 70 degrees, 
and abduction from 0 to 160 degrees. At the end of the 
points, movement was manifested by pain.  

According to the examiner, normal range of motion would 
include a vertical reach from 0 to 175 degrees, as well as 
external rotation and internal rotation from 0 to 85 or 90 
degrees.  The examiner also observed that there was some 
crepitation in the right shoulder.  Manual muscle evaluation 
of the shoulder musculature revealed all muscles to be 
normal, although resistance resulted in pain in the abductor 
mechanism.  Impressions included degenerative arthritis and 
attenuation and degeneration of the right rotator cuff.  The 
examiner concluded that the veteran's shoulder condition was 
degenerative and not secondary to the shrapnel wound.  

VA Examination in May 2001 revealed residuals of a shrapnel 
wound of the right shoulder consisting of a two millimeter 
fragment over the lateral aspect of the deltoid just beneath 
the skin.  Examination revealed normal range of motion of the 
shoulder, forearm, and elbow.  There was no atrophy or loss 
of soft tissue.  

In a November 2003 private clinic note, it was reported that 
the right shoulder was neurovascularly intact.  There was no 
swelling, erythema on the skin, but there was some tenderness 
to palpation on the anterior aspect of the shoulder.  Full 
active/passive range of motion was accomplished that there 
was significant crepitation and a lot of pain on both 
abduction, external/internal rotation, and forward extension.  
The veteran abducted to about 70 degrees and can forward 
elevate to about 90 degrees.  External rotation was to about 
60 degrees, with significant crepitation.  

Upon VA examination in June 2004, the veteran reported a 
painful right shoulder, particularly when he was trying to do 
something strenuous.  Physical examination showed that the 
muscles of the right shoulder were symmetrical from right to 
left.  There were three palpable fragments; one in the 
anterior deltoid area; one in the posterior deltoid area; and 
one on the posterolateral aspect of the right trapezius.  
There did not appear to be any fascial or muscle injury to 
this.  There was no evidence that the shrapnel injured the 
bones or the joints of the shoulder.  

Range of motion revealed internal rotation to 90 degrees; 
external rotation to 45 degrees; forward elevation to 125 
degrees; and lateral abduction to 135 degrees.  There was 
discomfort at the extremes of elevation and abduction.  
Pronation and supination of the forearm and flexion and 
extension of the elbow were normal.  The diagnosis was 
shrapnel wound of the right shoulder with retained foreign 
bodies.  The examiner opined that considering the location 
and nature of the shrapnel wounds, they would not have likely 
caused injuries to the underlying joint.  The examiner added 
that there was no significant muscle impairment in the 
shoulder, and that the current impairment of the shoulder was 
not related to the shrapnel injury.  


Analysis

Based on the clinical evidence of record, the Board finds 
that an increased is not warranted for the service-connected 
residuals of shell fragment wounds to the right shoulder 
involving Muscle Group III.  

The disability had been characterized as moderate in light of 
the veteran's retained metallic fragments.  However, the most 
recent examinations do not indicate that he has any 
functional limitation in the shoulder as a result of the in-
service injury.  His shoulder muscles have not been reported 
to be atrophied.  It is unclear whether his wounds required 
extensive hospitalization with debridement and prolonged 
infection.  In any event, the current examinations do not 
show that the veteran has any loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side in order for the disability to be 
characterized as moderately severe under either versions of 
38 C.F.R. § 4.56 and § 4.73.  

Furthermore, a May 1995 opinion shows that the veteran's 
current functional impairment is the result of degenerative 
changes in the shoulder rather than the shrapnel wounds.  
Similar opinions were rendered in April 1998 and June 2004, 
and were based on a review of the veteran's claims file.  

In this regard, the Board notes that the veteran has not 
established service connection for degenerative joint disease 
of the right shoulder, and the claim has not been 
adjudicated.  His service-connected disability contemplates 
functional impairment due solely to muscle damage, not 
degenerative changes in the joint itself.  Therefore, 
symptoms associated with this disability should not be 
considered in rating the service-connected disability if they 
can be distinguished.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (when it is not possible to separate the 
effects of a non-service-connected condition from those of a 
service-connected condition, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected condition).  

Here, the Board finds that the symptoms have been 
satisfactorily distinguished by all three VA examiners.  
Specifically, in June 2004, the examiner noted that 
considering the location and nature of the veteran's service 
wounds, as well as the depth of the shrapnel, it was unlikely 
that there was any injury to the underlying joint.  



Hence, the Board finds that the increased rating claim is not 
inextricably intertwined with the issue of entitlement to 
service connection for degenerative joint disease of the 
right shoulder; and the latter claim has been appropriately 
referred for development, as noted in the Introduction above.  


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.





In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did find that the case was unusual or 
exceptional in nature so as to warrant its referral to the 
Under Secretary or Director for consideration of 
extraschedular evaluation.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his right shoulder disability.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to service connection for degenerative arthritis 
of the cervical spine, including as secondary to the service-
connected residuals of shell fragment wounds to the right 
shoulder involving Muscle Group III, is denied.  

Entitlement to an increased rating for residuals of shell 
fragment wounds to the right shoulder involving Muscle Group 
III is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


